The writ brings up a resolution of the municipal body directing the payment to defendant Glauberman, of a retaining fee of $7,500 in connection with certain intended litigation. The resolution is partially quoted in the reported case of Murphy v. West NewYork, 130 N.J.L. 341; 32 Atl. Rep. (2d) 850. In that case this court considered and set aside a resolution calling for an "emergency appropriation" of $10,000, out of which the $7,500 retaining fee now in question was to be paid, and at the same time allowed the present writ. The matter has been argued for the prosecutor, but no argument has been made, nor brief submitted, for any of the respondents; and in view of the prior decision we perceive no legal basis for the resolution under review. The statute applicable, R.S. 40:2-29, provides, that except in certain situations not claimed to be existent in this case, the municipality shall not * * * spend any money * * * for any purpose for which no appropriation is provided in the budget or by temporary appropriation * * *." Inasmuch as the attempted appropriation was set aside, there remains no basis for the resolution to pay the $7,500; and it is accordingly set aside. *Page 570